Detailed Action
This office action is for US application number 15/439,269 evaluates the claims as filed on November 13, 2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Bernhard, Biesinger, and Goble teach all the newly-amended limitations and are capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With respect to Applicant’s argument that, based on the motivations of secure fitting, one would only narrow the regions of the channel in Bernhard to be the same width as the second opening of the insert, i.e. the second width, as the insert provides a snug fit with guide wire 14 when expanded (Remarks p. 10 and 11), Examiner agrees.
With respect to Applicant’s argument that from this it follows that the insert/narrowing member of would not have a deformable portion that “widens to a width that is at least the first width but smaller than the second width” (Remarks p. 10), Examiner notes that this does not appear to follow from the preceding statements. Instead, Examiner notes that in transitioning from the position shown in the left-most illustrations of Fig. 4 to that of the middle and right-most illustrations of Fig. 4 the deformable portion will necessarily deform differently due to contact with the shank. Thus, the lower portions of the deformable portion will more quickly reach a diameter/width of the second width at which point the upper portions of the deformable portion will still be less than the second width until such is expanded such that the deformable portion reaches the position shown in the middle and right-most illustrations of Fig. 4, i.e. where the minimum inner width is the substantially the same as the second width. Put another way, if one considers the left-most illustrations of Fig. 4 to be an initial/first position and the middle and right-most illustrations of Fig. 4 to be a final position, then there necessarily exists an intermediate/second position in which, due to the shown shape and change in shape, will have the claimed deformable portion that “widens to a width that is at least the first width but smaller than the second width”.
With respect to Applicant’s argument that there would be no motivation to provide lateral gaps that would result in “an outer surface of the deformable portion remains 
With respect to Applicant’s argument that, when fully expanded, the inner surface of the insert of Bernhard is substantially constant along its entire length to snuggly fit around guide wire 14 without lateral spacing between the deformable portion of the insert and the inner wall of the shank as seen in the right-most image of Fig. 4 (Remarks p. 11), Examiner agrees. Further, Examiner notes that no claim limitations are provided to differentiate the claimed invention relative to these noted differences in disclosed inventions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 14-17, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Trautwein et al. (WO 2012/146744 and corresponding NPL machine translation as cited on the PTO-892 dated February 8, 2019, hereinafter “Bernhard ”) in view of Biesinger et al. (US 9138274, hereinafter “Biesinger”) and Goble (US 6,994,725).
As to claims 1, 3, 4, 6-9, 14-17, and 24, Bernhard discloses a bone anchor (1, 3, Figs. 1 and 4, translation ¶s 13 and 17) comprising: a shank (1) having a free end (Fig. 4), a longitudinal axis (vertical as shown in Figs. 1 and 4), a channel (13, translation ¶13) extending axially through the shank (Fig. 4, translation ¶s 13 and 17) to the free end (Fig. 4), the channel having a first width (Fig. 4) and at least one outlet (111, Fig. 4) extending transversely to the longitudinal axis through a wall of the shank to connect the channel with an outside of the bone anchor (Figs. 1 and 4, translation ¶s 13 and 17; where ¶13 discloses communication of 111 with 13 and ¶17 discloses cement injection, ¶18 discloses that for an alternate closure device bone cement leaves the anchor exclusively through the transverse openings 111); and a narrowing member (3, Fig. 4, translation ¶17) having a first end (upper end of 3 as shown in Fig. 4) with an elastically deformable portion (33, 34, Fig. 4, translation ¶17) capable of extending into the channel at or near the free end (Fig. 4), the deformable portion defining a first opening (upper opening defined by upper tips/edges of 34s as shown in left-most images of Fig. 4), and a second end (lower end of 3 as shown in Fig. 4) opposite the first end (as defined, Fig. 4), the second end having an end face (face facing downward in Fig. 4) that defines a second opening (lower opening defined by distal portion 31 as shown in lower images of Fig. 4, Fig. 4) with a second width (Fig. 4); wherein the narrowing claim 3, Bernhard discloses that the narrowing member comprises a plurality of wall portions (34s, Fig. 4) each having a free end that protrudes into the channel (Fig. 4). As to claim 4, Bernhard discloses that the free ends of the wall portions face away from the free end of the shank (Fig. 4). As to claim 6, Bernhard discloses that the free ends of the wall portions are bent away from the longitudinal axis (Fig. 4 shows that in the intermediate/second configuration and the final configuration the free ends of the wall portions are bent away from the longitudinal axis relative to their position in the first configuration (left illustrations of Fig. 4)). As to claim 7, Bernhard discloses that the narrowing member is a separate part (Fig. 4) that is capable of being inserted into the channel (Fig. 4). As to claim 8, Bernhard discloses that the narrowing member is a sleeve-like piece (Fig. 4). As to claim 9, Bernhard discloses a section (portion surrounding the narrowing member in the right illustrations of Fig. 4, i.e. the lower portion as shown in Fig. 4) of the channel adjacent to the free end defines an accommodation space (portion surrounding/directly engaging the narrowing member in the right illustrations of Fig. 4, i.e. the lower portion as shown in Fig. 4) that has a width (directly engaging the narrowing member in the right illustrations of Fig. 4, Fig. 4) to accommodate the narrowing member (Fig. 4). As to claim 14, Bernhard discloses that the narrowing member is capable of permitting passing of a guide wire or other instrument therethrough (Fig. 4, translation ¶17). As to claim 15, Bernhard discloses that the narrowing member is capable of being deformed radially outwardly when the guide wire or the other instrument extends therethrough (Fig. 4), and capable of returning to a radially narrower configuration when the guide wire or the other claim 16, Bernhard discloses that the narrowing member is capable of being press-fit into the channel (Fig. 4). As to claim 17, Bernhard discloses that when the narrowing member is at the first configuration, the first opening remains open (Fig. 4). As to claim 24, Bernhard discloses a section (portion surrounding the narrowing member in the right illustrations of Fig. 4, i.e. the lower portion as shown in Fig. 4) of the channel adjacent to the free end has a width (directly engaging the narrowing member in the right illustrations of Fig. 4, Fig. 4). 
Bernhard is silent to the second width of the second opening of the narrowing member being greater than the first width of the channel, the narrowing member is movable axially to the first axial height where the narrowing member is prevented from moving farther axially towards an end of the shank opposite the free end, and the width of the first opening in the second configuration being at least the first width, i.e. Bernhard is silent to the second opening having a larger width/diameter than the first width/diameter of the channel and the channel having a change in width/diameter. As to claim 9, Bernhard is silent to the width of the accommodation space being greater than the first width of the channel. As to claim 24, Bernhard is silent to the width of the section of the channel adjacent to the free end is greater than the first width of the channel, and forms an abutment against which a free end of the deformable portion of the narrowing member abuts to prevent the narrowing member from moving from the first axial height towards the end of the shank opposite the free end of the shank when in the first configuration.
Biesinger teaches a similar bone anchor (10D, Figs. 8A-9) comprising: a shank (Figs. 8B, 8C, 8E, and 9) having an end (115, Figs. 8A-8D), a longitudinal axis claim 9, Biesinger teaches a section of the channel adjacent to the free end defines an accommodation space that has a width greater than the first width of the channel (Figs. 8B, 8C, and 8E) to accommodate the narrowing member (Figs. 8B, 8C, and 8E). As to claim 24, Biesinger teaches that a section of the channel adjacent to the free end has a width that is greater than the first width of the channel (Fig. 8E), and forms an abutment against which a free end of the deformable portion of the narrowing member abuts to prevent the narrowing member from moving from the first axial height towards the end of the shank opposite the free end of the shank when in the first configuration (Fig. 8E).
Goble teaches a similar bone anchor (Figs. 18-20) comprising: a shank (90) having a free end (left end as shown in Fig. 19), a longitudinal axis (horizontal as show in Fig. 19), a channel (105, 115, 110) extending axially through the shank to the free end (Fig. 19), the channel having a first width (vertical dimension of channel portion 105 as shown in Fig. 19); and a narrowing member (95) having a first end (left end as shown in Figs. 18 and 20) with an elastically deformable portion (120) defining a first opening (defined by tips/edges at left end of 120s as show in Fig. 20), and a second end (right end as shown in Figs. 18 and 20) opposite the first end (as defined), the second end being capable of being positioned within the shank (Fig. 20) and defining a second opening (130) with a second width (vertical dimension of 130 as shown in Fig. 20) that is greater than the first width of the channel (Fig. 20); wherein the narrowing member is capable of adjusting from a first configuration wherein the first opening of the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the channel width/diameter at longitudinal/axial locations where the channel does not directly engage the narrowing member as disclosed by Bernhard by reducing the channel width/diameter at longitudinal locations where the channel does not directly engage the narrowing member as taught by Biesinger in order to securely guide a guidewire (Biesinger Fig. 9, col. 15 lines 46-49, col. 16 lines 27-28) through axially aligned cannulas/channels (Biesinger col. 16 lines 64-66) while maintaining the ability to accommodate the narrowing member (Biesinger col. 16 lines 28-30; Bernhard Fig. 4, translation ¶17), i.e. to reduce/eliminate spacing between the guidewire surface and the channel surface due to the wall thickness of the narrowing member (Bernhard Fig. 4) so that the guidewire is 

    PNG
    media_image1.png
    928
    1051
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    714
    945
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    845
    956
    media_image3.png
    Greyscale


As to claim 5, the combination of Bernhard, Biesinger, and Goble discloses the invention of claim 3. Further, Bernhard discloses that the elastically deformable portion is on a proximal side (35, top of Fig. 4) of the anchoring area (32) of the narrowing member (Fig. 4), that there is a portion (31) on the distal side (bottom of Fig. 4) of the anchoring area of the narrowing member (Fig. 4), that the wall portions are closed with cement injection and open with guidewire insertion (Fig. 4, translation ¶17), and that the flexibility of the wall portions of the elastically deformable portion can be varied by material thickening (translation ¶17).
The combination of Bernhard, Biesinger, and Goble is silent to the free ends face towards the free end of the shank. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the elastically deformable portion 

As to claim 25, the combination of Bernhard, Biesinger, and Goble discloses the invention of claim 24 as well as the section of the channel adjacent to the free end defines an accommodation space (portion surrounding/directly engaging the narrowing member in the right illustrations of Fig. 4, i.e. the lower portion as shown in Fig. 4), and wherein an end of the accommodation space forms the abutment (as defined, Bernhard Fig. 4; Biesinger Fig. 8E).
The combination of Bernhard, Biesinger, and Goble is silent to the accommodation space being substantially cylindrical.
It would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to construct the accommodation space of the combination of Bernhard, Biesinger, and Goble as being substantially cylindrical, since Applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a channel, cannulation, through bore, or lumen for passage of a rounded narrowing member and a guide wire (Bernhard Fig. 4). 

Allowable Subject Matter
Claim 23 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/AMY R SIPP/Primary Examiner, Art Unit 3775